DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643.
	In Re 1, Mitsuyasu teaches 
A system for determining whether to start an engine (abstract, fig 5 High without Fuel Cut F/C, para 4) , the system comprising: 
an engine (1 fig 1) configured to provide a driving force for a vehicle (title) through combustion of fuel; 
a motor (paras 32-35 hybrid, electric motor) configured to provide a driving force for the vehicle using electrical energy; 
an engine clutch (7 fig 1) connecting the engine and a drive shaft (4 fig 1); and 
controller (8) configured to control engagement of the engine clutch and starting of the engine (fig 5 high vehicle speed without fuel cut); 
upon a request for passive run (coasting control execution with some form of engine braking per fig 5, consistent with instant assignee Hyundai using “passive run” per instant USPGPub para 47 as “engine braking” also reference other tagged Hyundai assignee art on PTO-892 form) driving of the vehicle; and 
wherein the controller determines whether to start the engine (fig 5 vehicle speed low and high without F/C) by comparing the vehicle speed (SPD fig 6 or vehicle speed fig 4) with a reference vehicle speed (sp1-sp3 or spd1-3)(at least all figs and paras).
Mitsuyasu does not teach: the controller calculates a predicted vehicle speed at a time of engagement of the engine clutch based on a current vehicle speed; comparing predicted with reference
However, Matsuo teaches wherein the controller calculates a predicted vehicle speed at a time of engagement of the engine clutch based on a current vehicle speed (para 18).  Matsuo further teaches preventing a delay and prevent acceleration or deceleration during time interval of clutch engagement (para 18). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mitsuyasu’s measured vehicle speed with Matsuo’s predicted vehicle speed to compare predicted speed with reference speed to prevent undesirable delay/acceleration/deceleration.
In Re 2, Mitsuyasu as modified by Matsuo further teaches the predicted vehicle speed is a sum of the current vehicle speed and a value obtained by multiplying a deceleration of the vehicle by a time taken for the engine clutch to engage (Matsuo para 18).
In Re 4, Mitsuyasu as modified by Matsuo further teaches the reference vehicle speed is a preset vehicle speed for each gear stage of the vehicle, and wherein the reference vehicle speed is preset to a lower speed for a lower gear stage (inherent and Matsuo per para 18 figs 2a-2c).
In Re 11, Mitsuyasu further teaches the passive run driving is a driving state in which deceleration is generated through the engine, and wherein, when the passive run driving continues, the deceleration of the vehicle is generated through engagement of the engine clutch (at least figs 5-6 clutch on).  
In Re 12, Mitsuyasu further , when the predicted vehicle speed is less than or equal to the reference vehicle speed, the controller determines that the passive run driving is not necessary, and does not start the engine (see fig 6 S22-2 and S22-3 into S27 and S30 F/C fuel cut).



Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643 and Rollinger et al US 2021/0339757.
In Re 5, Mitsuayasu teaches  reference vehicle speed (sp1-sp3 or spd1-3). Mitsuyasu as modified by Matsuo further teaches the reference vehicle speed is a preset vehicle speed for each gear stage of the vehicle (inherent and Matsuo per para 18 figs 2a-2c, also see in re 4 above)
Mitsuyasu does not teach although Rollinger teaches the controller calculates a vehicle speed error value (fig 6 step 660) according to (Markush) a variation in a deceleration (para 20 fig 6 650) of the vehicle, a braking amount, or an extent of operation of a brake pedal, and wherein the controller update relevant parameter to correct for error (step 660, not verbatim claimed but included for clarity).  Rollinger further teaches update relevant parameter to correct for error (step 660). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to set Mitsuyasu as modified by Matsuo’s reference vehicle speed as a value obtained by adding a preset vehicle speed for each gear stage of the vehicle to Rollinger’s vehicle speed error value.
In Re 6, Mitsuyasu in view of Matsuo and Rollinger, further teaches the controller calculates a vehicle speed error value that is proportional to an absolute value of the deceleration (obvious as deceleration has a relative negative sign to zero), and wherein, when the deceleration has a negative value, the vehicle speed error value has a positive value (obvious to absolute values).
In Re 7, Mitsuyasu in view of Matsuo and Rollinger, further teaches wherein the controller calculates a vehicle speed error value that is proportional to the extent of operation of the brake pedal or the braking amount (deceleration inherently occurs during braking, see Rollinger paras 39-40).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643 and Imamura et al US 2016/0236671.
In Re 8, Mitsuyasu teaches the controller determines whether a passive run driving condition of the vehicle is satisfied based on at least one piece of information (fig 6).
Mitsuyasu does not teach although Imamura teaches among (Markush) a state of charge (SOC) of a battery of the vehicle (fig 19 S20), a result of determining whether charging of the battery is restricted (fig 19 S20 Yes battery charging is restricted, paras 175-187), and a request for downshifting. Imamura further teaches controlling based on the upper limits of the battery (para 176).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Imamura’s SOC control to Mitsuyasu’s system to control within battery charging limits.
In Re 9, Mitsuyasu as modified by Matsuo further teaches the controller calculates a target gear stage to be engaged upon a request for downshifting by a driver, and wherein the controller compares a preset reference vehicle speed corresponding to the target gear stage with the predicted vehicle speed (Matsuo figs 2-5 especially upshift downshift lines).
In Re 10, Mitsuyasu as modified by Imamura when the SOC of the battery is fully charged state or when charging of the battery is restricted (Imamura fig 19 S20).
Mitsuyasu does not teach although Matsuo teaches the controller compares a preset reference vehicle speed (figs 2 vehicle speed) corresponding to a current gear stage (para 18 discusses multiple lines for multiple gear ratios in figs 2a) of the vehicle with the predicted vehicle speed (predicted vehicle speed figs 2). Matsuo further teaches preventing a delay and prevent acceleration or deceleration during time interval of clutch engagement (para 18). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mitsuyasu’s measured vehicle speed with Matsuo’s predicted vehicle speed to compare predicted speed with reference speed to prevent undesirable delay/acceleration/deceleration.

Claim(s) 13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643 and Ishikawa et al US 6,782,961.
In Re 13, method claim 13 rejected in view of in re 1 as taught by Mitsuyasu in view of Matsuo as described above.  With respect to claimed predicting a time at which an engine clutch is expected to be engaged, Mitsuyasu does not teach however Ishikawa teaches predicting a time at which an engine clutch is expected to be engaged, see Ishikawa col 22 ll 1-15.  
Ishikawa further teaches predicted period varies based on system parameters, fig 17a, col 22 ll 1-15. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ishikawa’s predicted time period to Mitsuyasa’s method in order to account for dynamic system parameters.
	In Re 16,17, claims 16-17 rejected over in re 2,12 as taught by Mitsuyasu in view of Matsuo as described above.

Claim(s) 14,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643 and Ishikawa et al US 6,782,961 and Imamura et al US 2016/0236671.
In Re 14,19,20, claims 14,19,20 rejected over in re 8-10 as taught by Mitsuyasu in view of Matsuo and Imamura as described above.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu US 2015/0191168 in view of Matsuo US 2014/0329643 and Ishikawa et al US 6,782,961 and Rollinger et al US 2021/0339757.
In Re 18, claims 18 rejected over in re 5 as taught by Mitsuyasu in view of Matsuo and Rollinger as described above.

Allowable Subject Matter
Claims 3,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious a hybrid vehicle controller that determines whether to start an engine or maintain engine off for engine braking based on controller predicts a rate of increase in an RPM of the engine at a time of engagement of the engine clutch based on a current RPM of the motor, and wherein the time taken for the engine clutch to engage is obtained by dividing the current RPM of the motor by the rate of increase in the RPM of the engine in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747